Title: Enclosure: Petition of Charles Brown, 10 August 1804
From: Brown, Charles
To: 


                  
                     
                        To The Honble. the Judges of the Circuit Courtof the District of Colombia
                     

                  
                  The humble Petition of Charles Brown an unfortunate Black-Man most respectfully Sheweth—That He has been in confinement in Washington County Goal ever since last November & that He has sufferd the Law but is totally unable to extricate Him self from prison not having it his Power to pay the fine & Fees—
                  He is upwards of fifty five Years of Age & has a Wife living in George who has been Bed-Ridden a number of Years & rests entirely upon Your Petitioner’s Labor for her Support—
                  He most humble solicits the Humanity of the Honorable Court to take his unfortunate Situation into consideration & in Duty bound He will ever pray—
                  
                     
                        Charles Brown
                     
                     Washington Goal 10h. Aug. 1804
                  
               